Citation Nr: 0628354	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-22 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Service connection for split right hallux nail, status 
post trauma.  

2.	Service connection for left ovary disorder. 

3.	Service connection for lumbar strain.

4.	Service connection for sinusitis, secondary to allergic 
rhinitis, (claimed as sinus infection).  

5.	Service connection for major depressive disorder, (claimed 
as depression secondary to service-connected disorders).  

6.	Whether the decision to deny service connection for 
migraine headaches was clearly and unmistakably erroneous.  

7.	Whether the decision to deny service connection for anemia 
was clearly and unmistakably erroneous.  

8.	Entitlement to an earlier effective date for service 
connection for right meralgia paresthetica.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran is reported to have had active service from 
December 1977 to September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

Further medical inquiry is needed for the issues of service 
connection for split right hallux nail, status post trauma, 
left ovary disorder, lumbar strain, and major depressive 
disorder.  These issues are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The record indicates that the veteran does not have a 
current sinusitis disorder.  

2.	There was no undebatable error of fact or law in the 
January 2002 rating decision that denied the veteran's 
service connection claim for headaches.  

3.	There was no undebatable error of fact or law in the 
January 2002 rating decision that denied the veteran's 
service connection claim for anemia.  

4.	The veteran expressed an interest in claiming service 
connection for right meralgia paresthetica on July 30, 2002.  


CONCLUSIONS OF LAW

1.	Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2005).  

2.	The RO's January 2002 rating decision denying service 
connection for anemia and migraine was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2005).  

3.	The criteria for an effective date earlier than July 30, 
2002, for the grant of service connection for right meralgia 
paresthetica, have not been met.  38 U.S.C.A. §§ 1131, 5110, 
7104 (West 2002); 38 C.F.R. §§ 3.114, 3.155, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a sinusitis 
disorder, findings of clear and unmistakable error in a 
January 2002 rating decision denying, in relevant part, 
service connection for anemia and headaches, and an earlier 
effective date for service connection for right meralgia 
paresthetica.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.
 
I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
dated in August 2002.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In this letter, VA informed the veteran of the 
evidence needed to substantiate her claims, and requested 
from the veteran relevant evidence, or information regarding 
evidence pertaining to the appeal which the RO should obtain 
for the veteran (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that she 
should submit any pertinent evidence in her possession).  In 
this letter, VA advised the veteran of the respective duties 
of VA and of the veteran in obtaining evidence needed to 
substantiate her claims.  And in this letter, VA provided 
notification to the veteran before adjudicating her claims.  
See Mayfield v. Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 
8145 (Fed. Cir. April 5, 2006) (VCAA notice must be provided 
to a claimant before the initial unfavorable RO decision).  

The Board notes that this letter did not provide the veteran 
with information regarding increased ratings for the award of 
benefits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  As will be 
discussed below, the veteran's service connection claim for 
sinusitis will be denied, and no increased rating will be 
assigned (the clear and unmistakable error claims, and the 
earlier effective date claim, are not implicated by the 
omission of information related to increased ratings).  There 
is therefore no possibility of prejudice to the veteran here.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the August 2002 letter from VA, despite the 
omission of certain information.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002). 

In this matter, VA obtained private, VA, and service medical 
records, and there does not appear to be any outstanding 
records that are relevant to this appeal.  In fact, in 
statements dated in December 2004 and January 2005, the 
veteran indicated that she had no additional evidence to 
submit.  Moreover, VA provided the veteran with compensation 
examination for her sinusitis claim.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

I.  The Merits of the Claim for Service Connection

The veteran claimed service connection for sinusitis in July 
2002.  During the development of her claim, she has claimed 
that service directly caused a current sinusitis disorder, 
and that, alternatively, she developed a sinusitis disorder 
secondary to her service-connected allergic rhinitis 
disorder.  For the reasons set forth below, the Board 
disagrees with her claims.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).  Certain conditions, 
such as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this matter, the evidence of record does not support the 
veteran's claim for service connection for sinusitis on a 
direct or on a secondary basis.  It is true that service 
medical records show that the veteran complained of nasal 
congestion while on active duty, and that this evidence 
satisfies the second element of Pond.  Pond, 12 Vet. App. at 
346.  And the record is clear that the veteran is currently 
service-connected for allergic rhinitis, which satisfies the 
second element required for a secondary service connection 
finding under 38 C.F.R. § 3.310(a).  But the preponderance of 
the medical evidence of record demonstrates that the record 
lacks the sine qua non of a direct or a secondary service 
connection claim - medical evidence of a current disorder.  

The record shows that the veteran has complained of nasal 
problems for years.  This is evident in the service medical 
records.  And it is evident in recent medical evidence.  In a 
March 1998 private record, as assessment of acute maxillary 
sinusitis was rendered, which was repeated in a January 1999 
private medical record.  And an August 2000 VA treatment 
record rendered an impression of sinusitis.  But four 
separate VA compensation examiners, after diagnosing the 
veteran with allergic rhinitis, found the veteran without 
chronic sinusitis.  A February 2003 VA examiner reported the 
veteran's complaints of congestion but found the veteran 
without sinus abnormality.  The examiner's impression was a 
normal sinus study.  A September 2003 VA examiner found the 
veteran with "sinusitis episodes" within the past year, and 
found the veteran with maxillary sinus tenderness, but 
ultimately diagnosed the veteran not with sinusitis, but with 
allergic rhinitis.  A September 2004 VA examiner reported the 
veteran's complaints of nasal congestion and runny nose, but 
found the veteran without sinus tenderness, and without 
chronic sinusitis.  And finally, a September 2005 VA examiner 
noted the veteran's complaints of congestion, but found the 
veteran with a normal sinus study and with no chronic 
sinusitis.   (The foregoing reports clearly outweigh the 
outpatient record of March 12, 2003.  That entry, moreover, 
reflected only an assessment of sinusitis, not a diagnosis 
thereof.)

As this medical evidence demonstrates, the veteran does not 
have a chronic sinusitis disorder.  See 38 C.F.R. § 3.303(b).  
Rather, the evidence demonstrates that the veteran's 
symptomatology relates to her service-connected allergic 
rhinitis disorder.  As such, the Board finds service 
connection unwarranted for sinusitis, on a direct or on a 
secondary basis.  

In making this decision, the Board has recognized the 
veteran's subjective complaints, particularly those comments 
offered in her April 2006 Board hearing.  The Board has 
considered these comments closely.  But, as the veteran is a 
layperson, the Board assigns more weight to the conclusions 
derived from the medical professionals' examination reports.  
Ultimately, a claimant's personal belief, however sincere, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  Lay persons are not competent to 
proffer medical opinions or diagnoses.  See Espiritu v. 
Derwinski, 2 Vet. App. 494 (1992).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

II.  The Merits of the Claims for Clear and Unmistakable 
Error

The veteran claims that the RO committed clear and 
unmistakable error (CUE) in a January 2002 rating decision.  
She maintains that the RO failed to consider relevant 
evidence of record that pertained to her service connection 
claims for anemia and migraine headaches.  For the reasons 
set forth below, the Board disagrees with her claims.  

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

The veteran claimed service connection for a migraine 
headache disorder in April 2001.  The subsequent January 2002 
rating decision at issue indicates that the RO considered in 
its decision-making evidence in the service medical records 
showing in-service complaints of headache.  Nevertheless, the 
RO found that service connection was not warranted.  
Importantly, at the time of the January 2002 decision, the 
record contained no medical nexus evidence associating the 
veteran's in-service headache complaints to a current 
headache disorder.  As such, the third element of Pond would 
not have been established then.  Pond, 12 Vet. App. at 346.

With regard to the service connection claim for anemia, the 
RO likewise reviewed the claims file and found it lacking in 
requisite evidence to establish service connection.  And, at 
the time of the January 2002 decision, the record lacked 
medical nexus evidence connecting service with a current 
anemia disorder.  Pond, 12 Vet. App. at 346.  

Given that the third element of Pond was clearly 
unestablished for both claims at the time of the January 2002 
rating decision, the veteran has not provided reasons as to 
why one would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result of that 
decision would have been manifestly different but for an 
error.  Fugo, 6 Vet. App. at 43.  Instead, the veteran's 
arguments amount to a disagreement with how the RO 
interpreted the evidence at the time of the decision.  

The Board has considered the veteran's complaints that the RO 
did not expressly recognize in the January 2002 decision 
certain notations referencing anemia within her service 
medical records.  While the Board agrees with the veteran 
that the rating decision omitted reference to this evidence, 
the Board also recognizes that the RO had service medical 
records referencing anemia in its possession at the time of 
the decision.  

Moreover, the Board notes that the veteran had the option of 
appealing the January 2002 decision to contest the RO's 
failure to expressly reference certain medical evidence in 
the rating decision.  But she did not file a notice of 
disagreement with this decision and, therefore, did not later 
perfect an appeal to the Board via the filing of a VA Form 9 
substantive appeal.  Accordingly, the January 2002 rating 
decision subsequently became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2005).  The veteran cannot 
now overturn a decision that is final - by alleging CUE - 
without first demonstrating that the decision in question 
would have been manifestly different but for the error.  As 
the record lacked nexus evidence, it is clear that, even in 
light of the RO's possible oversight here, the decision would 
not have been different.   

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  



III.  The Merits of the Claim for an Earlier Effective Date

In April 2003, the RO service connected the veteran for right 
meralgia paresthetica at 10 percent disabling, effective July 
30, 2002.  In May 2003, the veteran claimed that an earlier 
effective date (EED) should be assigned for this service 
connection finding.  For the reasons set forth below, the 
Board disagrees with her claim.    

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (2002); 38 
C.F.R. § 3.400 (2005).  The effective date of an award of 
disability compensation shall be the day following the date 
of discharge or release if application is received within one 
year from such discharge or release.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The veteran's claim to an EED is based on her contention that 
she effectively claimed service connection for right meralgia 
paresthetica in three statements dated prior to July 30, 
2002.  

The first statement is a service connection claim the veteran 
filed in September 1999.  In this claim, the veteran 
complained of "chronic lower right pelvic pain" she had 
experienced since receiving surgery for a right tubal 
pregnancy while in-service in 1982.  In this claim, she 
described the way in which the pain "travels down my leg."  
Subsequently, in a March 2000 rating decision, the RO service 
connected the veteran for adhesions, residuals of partial 
salpingectomy, at 10 percent disabling.   

The second statement is the April 2000 notice of disagreement 
(NOD) against the rating decision.  There, the veteran 
disagreed with the assigned rating, and argued that a higher 
rating was warranted because of the amount of pelvic pain, 
and the way the pain "radiates down my right leg and causes 
a numbing ice-cold sensation."  

The third statement is an August 2000 statement, in which she 
reiterated her argument for a higher rating, citing again 
pelvic pain, and the manner in which this pain and numbness 
extends into her right leg.    

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action 
indicating an intent to apply for VA benefits may be 
considered an informal claim.  38 C.F.R. § 3.155.  Under 38 
C.F.R. § 3.155(a), a communication or action by a claimant, 
indicating intent to apply for one or more benefits under the 
laws administered by VA, may be considered an informal claim.  
But such an informal claim must identify the benefit sought - 
VA's duty to adjudicate all claims reasonably raised does not 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  38 C.F.R. § 
3.155; Brannon v. West, 12 Vet. App. 32, 35 (1998).  See 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding 
that, while the Board must interpret a veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the veteran).  

In this matter, it is clear that the veteran did not, either 
expressly or impliedly, claim service connection for right 
meralgia paresthetica in her three statements prior to July 
30, 2002.  Although the veteran indicated leg pain in her 
statements, she did not indicate that she wanted service 
connection for this disorder.  Rather, the veteran clearly 
indicated her belief that this right leg pain related to her 
pelvic disorder already service connected.  And, partly based 
on her argument that leg pain was a residual of her tubal 
pregnancy surgery, the RO granted the veteran an increased 
rating to 30 percent in a January 2001 rating decision (the 
maximum allowable under Diagnostic Code 7614 of 38 C.F.R. § 
4.116).  

It was not until July 30, 2002 that the veteran clearly 
indicated her belief that the leg pain was a separate 
disorder which she wanted service connected.  As such, the RO 
correctly used this date as the effective date for the award 
of service connection.  In view of the foregoing, the Board 
finds that the proper effective date for the grant of service 
connection for right meralgia paresthetica is July 30, 2002.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Service connection for sinusitis, secondary to allergic 
rhinitis, (claimed as sinus infection), is denied.    

The claim of clear and unmistakable error in a January 2002 
rating decision, which denied service connection for migraine 
headaches, is denied.

The claim of clear and unmistakable error in a January 2002 
rating decision, which denied service connection for anemia, 
is denied.

Entitlement to an earlier effective date for service 
connection for right meralgia paresthetica is denied.    

REMAND

The claims file indicates that, while in-service, the veteran 
received treatment for split right hallux nail, pelvic and 
ovary disorders, lumbar strain, and depression.  The claims 
file also indicates that the veteran currently has right 
hallux nail, pelvic, lumbar, and depressive disorders.  

The Board notes, however, that the record lacks medical 
opinion on whether these in-service disorders relate to her 
current disorders.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
VA examinations with appropriate 
specialists to determine the nature, 
severity, and etiology of the veteran's 
hallux nail, ovary, lumbar, and 
depressive disorders.  The claims file 
must be made available to and reviewed 
by the examiners in conjunction with 
the examinations, and the examination 
reports should reflect that such 
reviews were made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The veteran's complaints 
should be recorded in full.   

2.  Each specialist should then advance 
an opinion as to the likelihood (likely, 
at least as likely as not, not likely) 
that any current disorder relates to the 
veteran's active service.  Each 
specialist should provide a complete 
rationale for conclusions reached.  

3.  Each specialist should also advance 
an opinion as to the likelihood that 
any of the veteran's service-connected 
disorders relates to the veteran's 
lumbar disorder and depressive disorder 
(as the veteran has claimed).  Each 
specialist should provide a complete 
rationale for conclusions reached.  

4.  The RO should then readjudicate the 
issues on appeal.  If the 
determinations remain unfavorable to 
the veteran, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


